TYSON, J.
To constitute an actual -possession of land, it is only necessary to put it to such use or exercise such dominion over it as in its present state it is reasonably adapted to. — Goodson v. Brothers, 111 Ala. 589. The land in controversy is reasonably suitable only for the growing of timber. Since 1891, the complainant and its predecessor in interest, have had one George employed to guard the timber growing upon the lands from depredation, destruction or conversion. George testified, and his testimony is undisputed, that ever since his employment he has gone over the land and inspected the timber as often as from one to three times each month. That he has preserved the timber and prevented it from being cut. That he cut timber for axe handles and split other timber; and on one occasion collected from a trespasser the value of timber cut off this land. When McElrath, through whom the complainant claims to deraign title, claimed to own this land, it appears that he permitted negroes to live in some houses which were then upon it. This was in 1867 to 1869. These houses were destroyed by fire and the land upon which they were situated has grown up in timber. And this was its condition at the time the complainant *583and its immediate predecessor, employed George to guard them. The authority of George and the acts done by him in preserving the timber, seem never to have been questioned by any one. If questioned, no notice of it was ever brought to Ills attention or that of the complainant. There is no evidence in the record that either of the respondents ever exercised a single act of dominion pver the land since the complainant has claimed to own it. Neither of them is shown to have been upon it, or to have done or had done any act on the land indicative of ownership. It is true that one Estes testifies that he, with the permission of Brand, one of the respondents, took from the land a poplar log, which had been cut down by trespassers, but when this occurred we are not informed. Whether this permission was given by Brand since he claims to have become the owner of the land or while be was the administrator of the estate of Camp, or while his co-respondent Hammons claimed to be the oivner, we are not informed. So likewise Brand testifies that Camp was in possession of the land, and that be. himself, has been in possession of it since he purchased it in 1886. It is obvious from reading his testimony that lie does not mean to say that Camp was in the actual possession of it, but that Camp was in possession by reason of having a deed describing it. So, too, he cannot mean to say that he himself was in the actual possession. For he resided in the State of Georgia, and so did his co-respondent Hammons. He does say that be appointed one Estes as bis agent, for what purpose he does not state. Estes testifies to having paid the taxes for him and to have gone a few times around the lines, to see if any one was trespassing upon it. This is in substance all the evidence relative to the possession of the lands by the contending parties.
To maintain the bill the complainant is not required to “have title by possession, or the right to possession, or even adverse possession; it requires possession merely, the only qualification being that it shall be peaceable as contradistinguished from disputed or contested possession, and that it shall be under claim of ownership.” — Code, § 809; Adler v. Sullivan, 115 Ala. 587.
*584The respondents having shown no title to the lands, the complainant was entitled to the relief prayed. — Reddick v. Long, 124 Ala. 260. This case is clearly distinguishable from the case of Carl v. The State, 126 Ala. 89.
The decree of the chancery court is affirmed.